Citation Nr: 0020418	
Decision Date: 08/03/00    Archive Date: 08/09/00

DOCKET NO.  94-27 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
patellofemoral syndrome and chondromalacia with degenerative 
arthritis, left knee.

2.  Entitlement to a rating in excess of 10 percent for 
patellofemoral syndrome and chondromalacia with degenerative 
arthritis, right knee.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from January 1988 to 
October 1990.

This case was previously before the Board of Veterans' 
Appeals (Board) in March 1996, at which time it was remanded 
for further development.  Following that development, the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, confirmed and continued its denials of 
entitlement to increased ratings for patellofemoral syndrome 
and chondromalacia with degenerative arthritis of the left 
and right knees, each evaluated as 10 percent disabling.  
Thereafter, the case was returned to the Board for further 
appellate action.

During the course of the appeal, the veteran moved from the 
jurisdiction of the Houston VARO to the jurisdiction of the 
Waco VARO.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  Patellofemoral syndrome and chondromalacia with 
degenerative arthritis, left knee, is manifested primarily by 
complaints of pain, fatigue, slight effusion, mild to 
moderate crepitus, productive of no more than slight 
limitation of motion.

3.  Patellofemoral syndrome and chondromalacia with 
degenerative arthritis, right knee, is manifested primarily 
by complaints of pain, fatigue, slight effusion, and mild to 
moderate crepitus, productive of no more than slight 
limitation of motion.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
patellofemoral syndrome and chondromalacia with degenerative 
arthritis, left knee, have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5003, 5010, 5260, 
5261 (1999).

2.  The criteria of a rating in excess of 10 percent for 
patellofemoral syndrome and chondromalacia with degenerative 
arthritis, right knee, have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5003, 5010, 5260, 
5261 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims are plausible and thus well grounded within the 
meaning of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 
2 Vet. App. 629 (1992) (a claim of entitlement to an 
increased evaluation for a service-connected disability 
generally is a well-grounded claim). 

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the diagnostic codes of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1999).  
The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to the disability.  Where, as here 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although the 
recorded history of a disability is for consideration in 
order to make a more accurate evaluation, see 38 C.F.R. 
§ 4.2, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994). 

Arthritis due to trauma, substantiated by X-ray findings, is 
rated in accordance with 38 C.F.R. § 4.71a, Diagnostic Code 
5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Under 
Diagnostic Code 5003, arthritis, established by X-ray 
findings, will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a 10 percent rating is for 
application for each such major joint or group of minor 
joints affected by limitation of motion.  These 10 percent 
evaluations are combined, not added, under diagnostic code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  If there is no limitation of 
motion but there is X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, a 10 
percent rating is also for application.  If there is no 
limitation of motion, but there is X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, and there are occasional incapacitating 
exacerbations, a 20 rating is for application.  The 10 and 20 
percent ratings based on X-ray findings will not be combined 
with ratings based on limitation of motion.  For the purpose 
of rating disability from arthritis, the knee is considered a 
major joint.  38 C.F.R. § 4.45(f).

Limitation of knee motion is evaluated under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261. A 10 percent rating 
is warranted when leg flexion is limited to 45 degrees or 
extension is limited to 10 degrees.  A 20 percent rating is 
warranted when leg flexion is limited to 30 degrees or 
extension is limited to 15 degrees.  A 30 percent evaluation 
is warranted when leg flexion is limited to 15 degrees or 
extension is limited to 20 degrees.  A 40 percent evaluation 
is warranted when leg extension is limited to 30 degrees, and 
a 50 percent rating is warranted when leg extension is 
limited to 45 degrees.

Also potentially applicable in rating the veteran's service-
connected knee disabilities is 38 C.F.R. § 4.71a, Diagnostic 
Code 5257.  Under that code, a 10 percent rating is warranted 
for impairment of the knee manifested by slight recurrent 
subluxation or lateral instability.  A 20 percent rating is 
warranted for impairment of the knee manifested by moderate 
recurrent subluxation or lateral instability.  A 30 percent 
rating is warranted for impairment of the knee manifested by 
severe recurrent subluxation or lateral instability.

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals, 
hereinafter Court) has considered the question of functional 
loss as it relates to the adequacy of assigned disability 
ratings.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  In 
DeLuca, the Court held that 38 C.F.R. § 4.40 required 
consideration of factors such as lack of normal endurance, 
functional loss due to pain, and pain on use; specifically 
limitation of motion due to pain on use including during 
flare-ups.  The Court also held that 38 C.F.R. § 4.45 
required consideration of weakened movement, excess 
fatigability, and incoordination.  Moreover, the Court stated 
that there must be a full description of the effects of the 
disability on the veteran's ordinary activity.  38 C.F.R. 
§ 4.10.  

In December 1992, the veteran underwent a VA orthopedic 
examination routinely scheduled to review the extent of his 
service-connected bilateral knee disability.  He complained 
of pain, popping, and swelling in each knee and reported that 
he was unable to find employment due to his medical discharge 
from service.  On examination, each knee demonstrated 1+ 
swelling and very tender medial shelf plica which popped on 
flexion to extension.  There was mild grinding of the 
patellofemoral joint on terminal extension.  The range of 
right knee motion was 0 to 150 degrees.  The radiologist's 
impression of the X-rays was rule out osteochondritis 
dissecans, right distal femur.  The overall diagnosis was 
post-traumatic patellofemoral arthralgia, right and left 
knee, with chondromalacia of the patella and plica syndrome - 
moderately symptomatic.

In October 1994, the veteran was reexamined by VA to 
determine the extent of his service-connected knee 
disability.  He complained of pain primarily over the 
anterior aspect of the knee with some medial joint line pain, 
greater on the right than the left.  The pain was reportedly 
worse with weather changes and when climbing stairs or 
ladders.  It was noted that he worked in construction and was 
not under the care of a physician or taking any medication.  
On examination, alignment of the knees, and range of motion, 
were each characterized as "normal."  The knees were stable 
anteriorly and posteriorly, and in varus and valgus planes.  
The veteran had symmetrical tenderness along the medial joint 
line which was neither exacerbated by varus or valgus stress 
or by McMurray's maneuver.  Passive range of motion of the 
knees revealed some moderate amount of patellofemoral 
crepitus with an occasional superolateral clicking.  X-rays 
of the knees show hypoplasia of both lateral and medial 
femoral condyles and evidence of an ill-defined lytic lesion 
in the left knee, probably situated in the interior pole 
centrally.  Some irregularity of the patellofemoral 
articulation was noted bilaterally.  The impressions were 
patellofemoral syndrome, bilateral, right worse than left, 
moderately symptomatic; history of prepatellar bursitis, 
right, asymptomatic; and lytic area, left patella.  The 
examiner believed that further evaluation of the left 
patellar lucency was warranted and requested an MRI.

VA outpatient records, dated in March 1994, show that the 
veteran complained of a knot on his right knee which was very 
painful.  The range of motion was 0 to 120 degrees and motor 
function was 5/5.  The diagnosis was probable prepatellar 
bursitis, but no lesion "currently."

Magnetic Resonance Imaging (MRI) of the left knee in January 
1995 revealed findings suggestive of chondromalacia patella 
and joint effusion.  X-ray examination of the left knee 
showed a small spur formation on the surface of the patella.

During a VA orthopedic examination in January 1995, the 
veteran reported pain and difficulty with both knees, right 
greater than left, two to three times a week.  He reported 
that the pain interfered with his job in which he had to do a 
lot of bending.  The pain was located in the anterior aspect 
of the knee with some medial joint line pain.  The veteran 
noted that weather changes exacerbated the pain.  The range 
of right knee motion was full extension to 135 degrees of 
flexion.  Forced knee flexion revealed some mild crepitus 
under the patellofemoral joint with some tenderness under the 
medial femoral condyle.  The stability testing of the right 
knee were all negative.  The range of left knee motion was 
full extension to 133 degrees of flexion.  There was a mild 
amount of patellar crepitus in the left knee.  The stability 
testing of the left knee were all negative.  The diagnosis 
was patellofemoral syndrome, left, moderately symptomatic.

In April 1997, pursuant to the Board remand, the veteran 
underwent another VA orthopedic examination.  He complained 
that he had left knee pain 4 out of 5 days.  He reported that 
the pain in his left knee was exacerbated by playing golf, 
such that he could barely make it to the 18th hole.  He also 
reported difficulty going fishing.  He stated that he had 
difficulty climbing stairs at work and that prolonged 
standing caused his legs to go numb.  On examination of the 
left knee, there was no lateral instability.  There was mild 
tenderness over both joint spaces and considerable 
retropatellar tenderness extending distally into the patellar 
ligament.  The range of motion was from 0 to less than 25 
degrees of flexion.  The diagnoses were chondromalacia of the 
left knee and probable chondromalacia of the right knee.  The 
examiner commented that there had been some fatigue in the 
use of both quadriceps muscles as evidenced when climbing 
stairs.  Similarly, squatting and returning from a squatting 
position were painful and fatiguing.  In summary, the veteran 
had to interrupt his work as a construction worker in order 
to rest a few minutes before he could continue.

The veteran failed to report for VA examinations scheduled in 
October 1998 and May 1999.

The foregoing evidence shows that the veteran's left and 
right knee disabilities are manifested primarily by 
complaints of pain, fatigue, slight effusion, mild to 
moderate crepitus, and exacerbations with weather changes.  
Although the most recent examination shows as little as 25 
degrees of flexion in each knee, the preponderance of the 
evidence shows that he is able to flex his right knee to at 
least 120 degrees and his left knee to at least 130 degrees.  
Even with consideration of pain on use, the limitation of 
motion of either knee has not been shown to be comparable to 
the criteria for a higher evaluation under Diagnostic Code 
5260 or 5261.  There has been no demonstration of deformity, 
heat, discoloration, weakness, atrophy, or incoordination.  
The Board has also considered entitlement to a higher 
schedular evaluation under Diagnostic Code 5257, however, the 
preponderance of the evidence is negative for any associated 
instability.  In this regard, it should be noted that in 
October 1998 and in May 1999, the veteran was scheduled for 
additional VA examinations to further evaluate the extent of 
his knee disability; however, he failed to report for those 
examinations.  In June 1999, VA sent him a letter inquiring 
as to whether he would be willing to report for a VA medical 
examination, so that the RO could make a final determination 
on his claim.  There is no evidence that that letter was 
returned by the post office or that it was otherwise 
undeliverable.  The veteran did not, however, respond to that 
letter.  Accordingly, there is no schedular basis for an 
evaluation in excess of 10 percent for either knee.

The Board has considered the possibility of referring this 
case to the Director of the VA Compensation and Pension 
Service for possible approval of an extraschedular rating for 
his service-connected left knee disability and/or his 
service-connected right knee disability; however, the 
evidence does not show such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(1999).  Notably, there is no documentation of work missed by 
the veteran or of termination from employment due to either 
of his service-connected knee disabilities.  Moreover, there 
is no evidence that he has required frequent treatment, let 
alone hospitalizations, for those disabilities.  In essence, 
the record shows that the manifestations of those 
disabilities are those contemplated by the current 
evaluations.  It must be emphasized that disability ratings 
are not job-specific.  They represent as far as can 
practicably be determined the average impairment in earning 
capacity as a result of diseases or injuries encountered 
incident to military service and their residual conditions in 
civilian occupations.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Absent evidence to the 
contrary, the Board finds no reason for referral of this case 
to the Director of VA Compensation and Pension for a rating 
outside the regular schedular criteria.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
patellofemoral syndrome and chondromalacia with degenerative 
arthritis, left knee, is denied.

Entitlement to an evaluation in excess of 10 percent for 
patellofemoral syndrome and chondromalacia with degenerative 
arthritis, right knee, is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

